Holden, J.,
delivered the opinion of the court.
The appellant, Enoch McKenzie, was tried in the circuit court of Marion county and convicted on a charge of stealing a hog, of the value of five dollars, and was sentenced to ninety days in jail, and a fine of one hundred dollars, from which judgment he appeals to. this court. The facts in this case ars so similar to *781those in the case of Williams v. State, 63 Miss. 58, that we refer to that case as showing the facts here.
The testimony offered by the state does not show that there was a “carrying away” or asportation of the hog after it was hilled. Therefore it was error to convict the appellant of larceny. The most that conld be said, would be that .there was. an attempt to commit larceny. This case is controlled by the rule announced in Williams v. State, supra, and is therefore reversed and remanded.

Reversed and remanded.